Judgment modified by striking out provision for costs in favor of defendants Stork and Goff, and as modified is, together with the order, affirmed, with costs to the plaintiff Florence Johnson, and without costs in favor of any other party. All concur. (The judgment awards damages to plaintiff Florence Johnson and dismisses the complaint of Ernest A. Johnson, in a negligence action. The order denies defendant’s motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.